
	

114 HR 3416 IH: Flight School Security Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3416
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend title 49, United States Code, to require that individuals seeking training in the
			 operation of certain aircraft be checked against the terrorist watchlist
			 to ensure that such individuals are non-threats to aviation, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Flight School Security Act of 2015. 2.Requirement that individuals seeking flight training are checked against the terrorist watchlist (a)In generalSection 44939 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in the subsection heading by striking Waiting period.— and inserting Requirements; Waiting Period.—;
 (B)in paragraph (1), by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and moving such clauses two ems to the right;
 (C)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs two ems to the right;
 (D)by striking 12,500 pounds and inserting 12,500 pounds—; (E)by inserting before subparagraph (A), as redesignated by subparagraph (B) of this paragraph, a new paragraph (2);
 (F)by moving the text beginning with to an alien and all that follows through only if— to such new paragraph (2); (G)by inserting before such new paragraph (2) the following new paragraph (1):
						
 (1)to an individual seeking such training who does not hold a valid airman’s certification issued by the Federal Aviation Administration only upon receipt of information from the Administrator of the Transportation Security Administration that—
 (A)the individual has been checked against the terrorist watchlist to ascertain if the individual may pose a threat to aviation or national security or a threat of terrorism; and
 (B)the Administrator has determined that the individual does not pose a threat that warrants denial of access to such training; and; and
 (2)by adding at the end the following new subsection:  (j)Annual reportNot later than March 1 of each year, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the total number of individuals checked against the terrorist watchlist and total number of individuals denied access to flight training during the calendar year preceding the year in which each such report is submitted, in accordance with this section..
 (b)Conforming amendmentSubparagraph (B) of paragraph (2) of subsection (a) of section 44939 of title 49, United States Code, as redesignated by subsection (a) of this section, is amended by striking paragraph (1) and inserting subparagraph (A).
 (c)Technical changesSubsections (a), (b), (c), (d), and (i) of section 44939 of title 49, United State Code, is amended by inserting the Administrator of the Transportation Security Administration, on behalf of before the Secretary.
 (d)Clerical amendmentThe amendments made by subsection (a) shall apply with respect to an individual seeking flight training on or after the date of the enactment of this Act.
			
